Allow me first, Sir, to
congratulate you on your election as President of the
General Assembly at its fifty-third session. I am sure that
5


your leadership constitutes a guarantee of continued
success.
At the same time, I would like to express my
appreciation to your predecessor, Mr. Udovenko, for his
excellent leadership during the fifty-second session.
It is a special pleasure for me to address the Assembly
in this session, which coincides with the fiftieth anniversary
of the Universal Declaration of the Human Rights.
Although decades have passed, this document remains
profoundly relevant to our world today. In fact, its
standards continue to be an essential guide for evaluating
the development and emancipation of human society. The
Member countries of the United Nations should be proud of
this document’s lasting legacy.
While affirming the ongoing importance of the
Declaration, I would like to stress the need for the UN’s
system of values to undergo an ongoing harmonization with
new challenges. In this framework, on behalf of the
Government of Albania, I commend the efforts made under
the leadership of the Secretary-General, Mr. Kofi Annan, in
the process of reform of our Organization. We hail the
positive results achieved so far, and encourage the United
Nations to continue to respond concretely to the challenges
of the twenty-first century.
Nearly three weeks ago Albania once again attracted
the attention of the United Nations due to the violent events
aimed at striking a blow against the fragile democratic
institutions that were under the process of restoration from
the deep crisis my country passed through last year. Certain
political forces that lost their power in last year’s free
elections obviously encouraged the attack and occupation of
the main State institutions.
That attempt to overthrow violently the legitimate
Albanian Government was condemned by the whole
democratic world, which strongly supported the President
of the Republic in his endeavour to reestablish the political
equilibrium that had been deeply disturbed and to guarantee
the normal and democratic functioning of State powers and
institutions. We highly appreciate this, and thank the
international community for the support offered to Albania
during its difficult days, and we welcome the establishment
of the group of Friends of Albania. We view this as an
important instrument in our common efforts for the stability
of Albania and the consolidation of State structures and
institutions.
We are conscious of the difficulties and negative
phenomena with which we are coping. We are painfully
aware that the civilian population of Albania continues to
be considered the most armed in Europe. This is a reality
which we have to face every moment. Taking into
account the threat that this poses not only to Albania but
also to the security of the region, our Government has
appealed the United Nations for assistance in this regard.
Allow me on this occasion to thank the Secretary-General
for the seriousness with which he has dealt with this
problem, and the Under-Secretary-General for
Disarmament Affairs, Mr. Dhanapala, for the mission he
led to Albania. I want to express our readiness to work
together with the United Nations to collect the weapons
which fell into the hands of the civilian population during
the political unrest of 1997.
I want to state that my Government is working
diligently to establish the long-term rule of law in our
country. Through lengthy deliberations among Albania’s
political forces, we have made an extensive endeavour to
draft a constitution that recognizes the need to share
political power and to secure human rights. It is my
sincere hope that by the end of this year the Albanian
people will be able to express their views on the proposed
draft constitution. The adoption of a constitution ratified
by the people of Albania that recognizes the fundamental
rule of law and protects liberties will prepare Albania for
complete integration into international structures. Most
important, this path offers the best and brightest hope for
our country.
I want also to address Albania’s economic situation.
Rebuilding the economy has been the highest of priorities
for the Albanian Government, especially since the fall of
the pyramid schemes which led to widespread micro- and
macroeconomic collapse and to the impoverishment of
many Albanians. Our response to this crisis was direct
and decisive: in exposing the deceit of the pyramid
schemes, in closing down the pyramid structures and in
rebuilding trust in the Albanian economy. In cooperation
with the International Monetary Fund and the World
Bank, the assets of those firms were audited, and we
initiated the process of returning liquid assets to
legitimate creditors. Now I can declare with conviction
that pyramid-scheme-based businesses do not exist in our
country any more. We are working at present to create
new, active policies for employment, self-employment and
professional training.
The task of rebuilding Albania’s economy constitutes
a great challenge that requires the support of the
6


international community. The Government has worked
diligently to break down Albania’s decades of isolationism
and to become part of the world community of nations. The
main directions of our policy so far have been the
following.
First, the engagement of Albania in Euro-Atlantic
integration is aimed at the creation of acceptable national
standards in accordance with the common Euro-Atlantic
values of common security, human rights standards, and the
promotion of the liberal market-economy policies.
Secondly, Albania’s cooperation with the North
Atlantic Treaty Organization (NATO) has also had concrete
results, expressed in successful cooperation, in the
framework of the Partnership for Peace, on the qualification
of the Albanian army and police. The first Albanian
company of peacekeepers has in fact made tangible
progress in that direction.
And thirdly, our cooperation with the European Union,
the Council of Europe and the Organization for Security
and Cooperation in Europe has been further strengthened.
It includes their assistance not only in the shaping and
improvement of Albanian legislation, but also in monitoring
the application of common standards. I take this opportunity
to thank those institutions for their assistance and to express
once again the willingness and the political commitment of
our Government to raise the quality of this cooperation in
the future.
Albania’s cooperation with the European Union in the
economic area remains a basis for multilateral cooperation.
We consider membership in the World Trade Organization
to be vital in furthering the liberalization of Albanian
trading markets. In the meantime, we have strengthened our
relations with international financial institutions, which have
committed major financial resources to the economic
development of Albania.
On this occasion, please allow me to express my
gratitude for the approval of the first United Nations
Development Programme country cooperation framework
for Albania, and my desire for the further strengthening of
cooperation between Albania and the United Nations
system. Albania now has serious and powerful partners for
the development of our country. The Rome and Brussels
conferences will be followed by another follow-up
conference in Tirana, at which we will assess our progress
and make new commitments for the future.
Turning to matters of international policy, the
Albanian Government has devoted much effort to regional
concerns. Southeastern Europe has inherited a series of
problems which are the political, economic, social,
psychological and institutional legacy of the communist
era. However, we are deeply convinced that there are
ways and means to build up confidence, cooperation and
friendship among the Balkan nations. Albania has
embraced enthusiastically all the initiatives which
cultivate peace and cooperation in southeastern Europe,
such as the Central European Initiative, the Black Sea
Economic Cooperation process, the South-East European
Cooperative Initiative, the Royaumont Platform for Action
and the process of Balkan cooperation. All these
initiatives will contribute to transparency of borders, free
movement of goods, people and opinions among the
countries of the region, and the setting up of common
values on trade, transport, energy, telecommunication and
the environment that will lay down the infrastructure for
stability and peace in the region.
Towards this goal, we have worked on substantially
improving bilateral relations with our neighbours.
Significant steps were taken last year concerning relations
with Italy, Greece and the former Yugoslav Republic of
Macedonia, on which a great number of cooperative
agreements were signed. Close partnership relations have
developed with Turkey, Bulgaria, Croatia, Romania,
Slovenia, et cetera.
Although I am underlining these positive and
encouraging aspects of regional cooperation in general,
and especially of Albania’s relations with its neighbours,
we cannot ignore the fact that in the Balkans there still
exist enclaves where fundamental human and national
rights and freedoms, including the right to life, are
brutally violated every day. I am, of course, referring here
to the problem of Kosovo.
I would like to confirm the conviction of the
Albanian Government that during the past months of the
Kosovo crisis, Belgrade has ignored the appeals of the
international community to find an appropriate solution to
that situation, and has systematically destroyed the
alternative of a peaceful solution, thus encouraging the
option of violence. Some days ago, the Security Council
adopted its resolution 1199 (1998), attributing the main
responsibility and blame for what is happening in Kosovo
to the authorities in Belgrade. That resolution testified to
unanimous political will on the part of the international
community to act strongly to find a peaceful, political
7


solution to the conflict, and left open the option of using
other means if failure is repeated.
We hope that this time the clear warning given by
Security Council resolution 1199 (1998), the Council’s
strong message issued yesterday and the warnings given by
the NATO and world leaders, will be the last ones
necessary to impose a political solution on the authorities
in Belgrade, something which they cannot realize by
themselves of their own will.
The political archives of Belgrade are quite rich with
false manoeuvres and untrue statements. The so-called
withdrawal of special Serbian police forces from Kosovo
and the end of fighting against so-called terrorists is a new
version of them. This is an old scenario of a Bosnian type,
and we Albanians have ample reasons not to believe it.
What is happening today in Kosovo is the story of a
tragedy foretold. Milosevic´ has in fact ordered the
implementation of his “ethnic cleansing” policy against
Albanians under the pretext of combating so-called
Albanian terrorism. This has so far proved to be a constant
element of his strategy. In that way, Serbian propaganda
has been trying to justify the indiscriminate attacks,
massacres and atrocities of the Yugoslav army against the
Albanian population of Kosovo, such as the ones seen
lately in the media. Newborn children, pregnant women and
elderly persons have been massacred in a bestial way. The
Albanian Government strongly condemns this policy and
openly declares that Milosevic´ should be held accountable
and responsible for genocide.
The Albanian Government urges the following. First,
there should be strong and extensive international
monitoring and assisting presence in Kosovo. The nature of
this presence should be in accordance with the
developments in the situation there. Secondly, there should
be an immediate NATO military intervention for peace
enforcement in Kosovo, as peaceful measures applied by
the international community have so far failed. Thirdly, the
Prosecutor of the International Criminal Tribunal for the
Former Yugoslavia should start an investigation in
accordance with her mandate in order to indict Milosevic´ as
a war criminal.
The current conflict in Kosovo, as rightly pointed out
in the resolutions and presidential statement of the Security
Council, may have a strong spillover danger. The
neighbouring countries are directly affected not only by the
wave of refugees, but also by its impact on the ethnic and
political relations inside these countries. We have already
been witness to these effects.
Albania has made its position quite clear. We are in
favour of an immediate end to the conflict and the
initiation of negotiations between Belgrade and Priština
with the international involvement of a third party. This
would guarantee their success. The negotiations should
define the future status of Kosovo. The Albanian
Government strongly believes that any solution to the
Kosovo crisis should take into consideration and respect
the will of its inhabitants for self-determination in
accordance with the relevant international conventions.
Humanitarian problems have always been the focus
of attention of our Organization, which has also gained
valuable experience on how to deal with them. I would
like to draw the Assembly’s attention to one the most
acute developments which has already been the object of
attention in United Nations bodies. Thousands of Kosovo
Albanians — women, old people and children — have
left their country and have gone as refugees to Albania,
Montenegro and the former Yugoslav Republic of
Macedonia. Hundreds of thousands of others are now
homeless, driven to wander in the forests and mountains
of Kosovo, constantly facing terror and death; and it is
now almost winter.
In spite of the known difficulties, the Albanian
Government has taken all possible measures to cope with
the difficult situation which was created as a result of the
influx of Kosovo refugees in northern Albania. Albania,
in cooperation with specialized agencies, has actually
created suitable conditions to face the urgent need for
food and temporary shelter. We appeal to these agencies
to continue their assistance until this refugee crisis is
resolved and Albanians can safely return to their homes.
We are convinced that the United Nations and the
Security Council will fulfil their responsibilities in
accordance with the United Nations Charter in the efforts
to overcome the Kosovo crisis, which in fact has become
a crisis of the Balkans and Europe. It is high time the
United Nations and other international forums urgently
intervened for the restoration of peace; otherwise we risk
having a wider conflict.
On this occasion, I would like to thank the Security
Council once again for the adoption of resolution 1199
(1998) and to commend in particular the initiators of that
resolution, which constitutes an essential step in bringing
peace to Kosovo and stability to the region.
8


Albania, like many other countries, is being affected
by a set of phenomena such as drugs, illegal trafficking and
organized crime. The Albanian Government has taken
determined measures and is predisposed to cooperate with
other countries to fight against these social scourges. We
held a special session of the General Assembly this year
devoted to the fight against drugs, as well as an open
debate in the Security Council on children in armed
conflicts. These efforts testify to the special attention paid
to these social problems, and our Government hails them.
We appreciate the debate held by the Security Council
on Africa, the System-wide Special Initiative on Africa and
the engagement of the United Nations system for peace and
development in Africa, a continent with incredible natural
and human potentials.
My country also desires a peaceful solution to the
conflict in the Middle East and the restarting of the
dialogue between Israelis and Palestinians, in conformity
with the relevant international agreements and resolutions
of Security Council.
We believe that the international community has often
acted insufficiently in punishing the perpetrators of and the
people politically responsible for crimes against mankind.
Consequently, we appreciate the efforts made by the United
Nations for the establishment of an International Criminal
Court, and we consider this a process of strengthening the
conscience of the international community, as well as a step
forward in creating a collective positive reaction against
such crimes.
The Albanian Government is of the opinion that the
institutional reform of the United Nations is an ongoing
process which is affected by the ever changing real world.
The United Nations will be better able to face the new
challenges of the new millennium if the intergovernmental
institutions of the United Nations become even more
democratic in their structure.
One key area of such reform is the Security Council.
Albania follows attentively the proceedings of the Working
Group for the restructuring of the Security Council and the
efforts made to find a solution to this question. We are of
the opinion that any decision to reform the Security Council
should have the widespread support of member countries
and must take into account the new realities that are
occurring in international relations.
The reform of United Nations, and especially of the
Security Council, will be a reality only if there is a general
will to provide the United Nations with the necessary
political support. Only then will this Organization lead
our world to the common goal of the creation of a global
society of sovereign nations based on the rule of law,
respect for human rights, personal and religious liberties,
economic prosperity and international peace.







